Citation Nr: 1604865	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  15-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to December 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2012 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526b, Veterans Supplemental Claim, received in November 2010.  Additional evidence associated with the claims file includes diagnoses of psychiatric disabilities other than PTSD, to include depression, not otherwise specified (NOS), and adjustment disorder NOS.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has expanded the issues on appeal to include the acquired psychiatric disabilities other than PTSD that are shown in the record.  Entitlement to service connection for PTSD and entitlement to service connection for the acquired psychiatric disabilities other than PTSD are listed as separate issues because they are herein remanded for different reasons.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; entitlement to service connection for peripheral neuropathy of the right lower extremity; and entitlement to service connection for peripheral neuropathy of the left lower extremity have been raised by the record in a November 2015 claim for compensation.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in November 2015.  In addition, the issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for hearing loss; whether new and material evidence has been received to reopen the claim for entitlement to service connection for a vision disability; entitlement to a disability rating in excess of 20 percent for diabetes mellitus; and entitlement to a disability rating in excess of 30 percent for chronic nephritis have been raised by the record in a December 2015 claim for compensation.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in December 2015.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer; entitlement to service connection for PTSD; and entitlement to service connection for an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's current COPD is caused by or otherwise etiologically related to the Veteran's active service.

2.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's current obstructive sleep apnea is caused by or otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (20145).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A letter dated in November 2010, prior to issuance of the July 2012 rating decision, informed the Veteran of the factors pertinent to establishing service connection, as well as the factors pertinent to establishing a disability rating and effective date in the event of a grant of service connection for COPD or obstructive sleep apnea.

VA has also satisfied its duty to assist the Veteran as to the matters decided herein.  The Veteran's service records, VA treatment records, identified private treatment records, and lay statements have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran has not been afforded a VA examination in relation to his claim for entitlement to service connection for COPD.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In this case, the Board finds that the record contains sufficient competent medical evidence to make a decision on the claim for entitlement to service connection for COPD.  Thus, the Board concludes that a VA examination is not required for the Veteran's claim for service connection for COPD.

The Board further notes that the Veteran has not been afforded a VA examination in relation to his claim for entitlement to service connection for obstructive sleep apnea.  In this case, as discussed more fully below, the Veteran's general contention inherent in his claim for entitlement to service connection is the only evidence of record providing an etiologic link between the Veteran's current obstructive sleep apnea and his active service.  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. §  5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Here, there simply is no competent evidence of record showing that there may be an etiological connection between the Veteran's current obstructive sleep apnea and his active service.  Consequently, the Board concludes that a VA examination as to the etiology of the claimed condition is not required, even under the low threshold of McLendon.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for COPD

The Veteran contends that he currently has COPD that "arose from exposure to certain gases or fumes in the service."  He asserts that he has never smoked cigarettes or any other tobacco, and that, upon retirement from the United States Navy, he worked for the United States Postal Service.  See VA Form 21-4138, Statement in Support of Claim, received in November 2010.

The service treatment records do not reflect any complaint of or treatment for a respiratory disability.  Medical examinations conducted during the Veteran's active service in May 1958, December 1958, November 1960, October 1961, August 1966, July 1972, and September 1976 all reflect normal chest and lung examinations.  The Veteran denied current or past shortness of breath and asthma on reports of medical history dated in December 1958, May 1976, and November 1977.

The medical evidence of record reflects that the Veteran has a current diagnosis of COPD.  However, the COPD manifested many years after service, with the earliest diagnosis of record being in connection with a chest X-Ray performed in August 2003, more than 25 years after the Veteran's separation from active service.

In addition, a VA treatment record dated in September 2001 notes that the Veteran complained of an intermittent cough and was "smoking 2-3 per day."  In January 2002, he was noted as "smoking pipe 2-3 per day."  January and March 2003 records note that the Veteran was a pipe smoker.  November 2008 records note, "He smokes cigars."  In March 2010, a private physician noted, "The patient also has COPD because of smoking a pipe."  In April 2010, the private physician noted, "He has COPD, which is quite severe with history of smoking."  In May 2011, the Veteran reported to a VA physician that he discontinued use of a tobacco pipe in 2010.  Thus, although the Veteran reported on the November 2010 VA Form 21-4138 that he has never smoked tobacco, the record includes notations from multiple medical sources over the span of many years indicating that he was a long-time tobacco smoker prior to quitting sometime in 2010.  Therefore, his statements are inconsistent with the objective medical evidence of record and are considered not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record).

Furthermore, the Board again notes that, in April 2010, a VA physician medically attributed the Veteran's COPD to his history of smoking rather than to any in-service cause, to include the reported exposure to gases and fumes.  The Board affords great probative weight to the VA physician's opinion causally linking the Veteran's current COPD to his history of smoking.  The medical opinion was provided by a treating physician who had knowledge of the Veteran's medical history and current medical conditions, and is consistent with the other evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the Veteran's contention that the current COPD is due to in-service exposure to gases and fumes.  The appellant, as a lay person, is competent to report signs and symptoms he has personally witnessed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to medically attribute specific signs and symptoms to a specific cause because doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37 (2006).  Accordingly, the Veteran's opinion that the COPD is causally related to in-service exposure to gases and fumes is not probative and does not weigh against the VA physician's April 2010 probative opinion that the COPD is due to the Veteran's history of smoking.

To the extent that the Veteran's contention that the current COPD is due to in-service exposure to gases and fumes constitutes an argument that the COPD should be service connected on a presumptive basis as due to in-service exposure to herbicide agents, the Board notes that COPD is not included in the list of conditions subject to such presumptive service connection.  See 38 C.F.R. § 3.309(e).  Therefore, the Veteran cannot be service connected for COPD on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The Board observes that a March 2010 private treatment note references a March 2010 chest CT that purportedly revealed findings suggestive of possible asbestos exposure, but showing no active asbestos disease.  A July 2011 chest CT revealed chronic lung changes consistent with probable asbestosis with no evidence of interval change in the appearance of the chest since the March 2010 chest CT.  However, in this case, the Veteran does not allege that he has a current disability related to in-service asbestos exposure.  Rather, the Veteran submitted a claim for VA benefits specifically for COPD.  See VA Form 21-526b, Veterans Supplemental Claim, received in November 2010.  Any claim for VA benefits for an asbestos-related disease, such as asbestosis, would constitute a claim separate from the claim currently on appeal for entitlement to service connection for COPD as the two conditions are distinctly diagnosed.  See Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008).  As such, the Board acknowledges the imaging evidence of record that possibly shows findings consistent with an asbestos-related disability, but does not herein provide any finding or conclusion as to whether the Veteran has an asbestos-related disability that is etiologically related to active service.

In summary, the Veteran's service records are absent for evidence of in-service diagnosis of COPD, or any other respiratory disability.  Rather, the evidence of record shows that the Veteran was first diagnosed with COPD many years after his separation from active service.  Furthermore, the probative evidence of record shows that the Veteran's medical history includes tobacco use.  A competent medical source has opined that the Veteran's current COPD is etiologically related to that history of tobacco use, and the Board finds that that medical opinion is due probative weight.  The Veteran's assertion that the COPD is etiologically related to in-service exposure to gases and fumes is not considered competent, and therefore does not weigh against the probative medical opinion evidence linking the Veteran's current COPD with his past tobacco use.  As such, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for COPD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that he currently has obstructive sleep apnea that is related to his active service.  The Veteran submitted a statement in November 2010 that suggests that he may believe that the obstructive sleep apnea is etiologically related to his COPD.  See VA Form 21-4138, received in November 2010.  He has otherwise not put forth any specific theory as to why the sleep apnea may be etiologically related to his active service.

The evidence of record shows that the Veteran has a current diagnosis of obstructive sleep apnea, which was diagnosed through a sleep study conducted in August 2008.  However, the Veteran's service treatment records are absent for any complaint of or treatment for any sleep disorder.  The reports of medical examination dated in May 1958, December 1958, November 1960, October 1961, August 1966, July 1972, and September 1976 show normal examinations of the head, nose, sinuses, lungs, and chest, and do not note any complaints of sleep difficulties.  Furthermore, the Veteran denied current and past frequent trouble sleeping on reports of medical history dated in December 1958, May 1976, and November 1977.  The Veteran endorsed current or past ear, nose, or throat trouble on the May 1976 and November 1977 reports of medical history, but clarified in the November 1977 report that this was in reference to frequent sore throats.  He did not state that the ear, nose, or throat trouble led to sleep difficulties, such as sleep apnea.

Following the Veteran's separation from active service, the first evidence of record showing a diagnosis of sleep apnea is the August 2008 sleep study.  At the sleep study, the Veteran reported excessive daytime sleepiness, disruptive sleep, and snoring.  He did not provide an estimated onset date of the reported symptoms.  During the study, the Veteran was observed as experiencing significantly fragmented sleep, and obstructive apnea/hypopneas with arousals throughout the recording.  The recommendation was a polysomnogram with CPAP/BiPAP titration.  In addition, weight reduction was deemed "highly advisable."  Medical records dated after the August 2008 document continued treatment with CPAP, but provide no indication as to the cause of the sleep apnea or of an in-service onset for the sleep apnea.

Accordingly, the Veteran has not specifically contended, nor does the record show, that service connection for sleep apnea is warranted based on an in-service diagnosis or onset of the disability.  In addition, the Veteran does not contend and the record does not show that the sleep apnea is proximately due to, the result of, or aggravated by any of the Veteran's service-connected disabilities.  The Board acknowledges that the Veteran was treated for sore throats during his active service, but finds no indication in the record from a competent medical source that the current obstructive sleep apnea may be etiologically related to those in-service sore throats.  Furthermore, there is an over 30-year interval between the Veteran's separation from active service and the initial diagnosis of the Veteran's sleep apnea in August 2008.  The only evidence attributing the sleep apnea to any particular cause is the notation in the August 2008 sleep study report that weight reduction is "highly advisable," suggesting that the sleep apnea is attributable, at least in part, to the Veteran's weight.  Thus, the Board finds no indication in the record that the Veteran's obstructive sleep apnea had its onset during his active service or is otherwise causally related to an in-service event, injury, or disease.

To the extent that the Veteran's claim itself constitutes a general contention that the obstructive sleep apnea is related to the Veteran's active service, or due to or aggravated by any service-connected disability, the Board finds that the diagnosis or etiology of the Veteran's sleep disorder is a complex medical issue that does not lend itself to lay opinion.  The Veteran has not been shown to have the knowledge and expertise necessary to address such a complex medical issue.  Therefore, the Veteran's statements as to the etiology of his obstructive sleep apnea are not considered competent evidence demonstrating an etiological link between his current disability and his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).

The Board again notes that the Veteran submitted a statement in November 2010 suggesting that he may believe that the obstructive sleep apnea is etiologically related to his COPD.  See VA Form 21-4138, received in November 2010.  However, the Veteran has not been service connected for COPD.  Therefore, service connection for obstructive sleep apnea cannot be awarded as secondary to COPD.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for obstructive sleep apnea.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.

Entitlement to service connection for obstructive sleep apnea is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development before a decision may be made on the merits.


Service Connection for PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board on or after August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

In this case, most of the relevant evidence of record is dated before the DSM-5 was published in May 2013.  Therefore, the evidence of record pertaining to diagnosing the Veteran's claimed PTSD relies on the diagnostic criteria set forth in the DSM Fourth Edition (DSM-IV).  Under the DSM-IV, a diagnosis for PTSD is provided where the person has met criteria A through F.  The DSM-IV criterion A requires that the person has been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and the person's response involved intense fear, helplessness, or horror.  Under the DSM-5, a diagnosis for PTSD is provided where the person has met criteria A through H.  The DSM-5 criterion A requires that the person has been exposed to actual or threatened death, serious injury, or sexual violence.  The exposure must be direct, an in-person witnessing of the event happening to others, a learning of the traumatic event occurring to a close family member or friend, or repeated or extreme exposure to aversive details of the traumatic event.  Here, it is unclear whether the Veteran has an in-service stressor that meets the diagnostic criterion A under either the DSM-IV or the DSM-5.

Specifically, the Veteran contends that he has PTSD that "is directly related to my experience in the Republic of Vietnam."  See VA Form 21-4138, Statement is Support of Claim, received in November 2010.  He was provided a notification letter in April 2012 that informed him that VA requires details of the stressful incident or incidents in service that resulted in the claimed PTSD.  The letter instructed the Veteran to complete and return an enclosed VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, providing locations and approximate dates of the stressful event or events in question.  The Veteran did not complete and return a VA Form 21-0781.  Instead, he submitted a VA form 21-4138 later in April 2012 in which he stated, "Presently, I cannot fill out the VA Form 21-0781 because thinking back on those events will cause a stressor."  The Veteran has not submitted any additional statements since the April 2012 VA Form 21-4138 identifying the details of a specific in-service stressor.

The two DD Forms 214 corresponding to the Veteran's deployments to Vietnam show the award of a Vietnam Campaign Medal and a Vietnam Service Medal, but do not show any awards for participation in combat.  The Veteran's service personnel records and service treatment records also do not demonstrate that the Veteran was exposed to combat during his active service.  They show that the Veteran was deployed to a combat zone and that he was a mechanic in a combat support squadron, but they do not show that the Veteran himself engaged in or was otherwise exposed to combat.

The VA medical records show that in October 2010, the Veteran reported multiple psychiatric symptoms.  However, the treatment notes refer only to "experiences" that the Veteran had in Vietnam, and do not identify any specific reported in-service stressors.  A March 2012 VA treatment note describes the PTSD as "subthreshold," and relates the PTSD to "service in Vietnam" without further detail of a specific in-service stressor.

The Veteran was afforded a VA psychological examination in July 2011.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner acknowledged the diagnosis of PTSD in the VA treatment records.  The examiner also acknowledged the Veteran's report of being deployed to Vietnam in 1970, where he worked as a maintenance chief; returning to the United States for emergency treatment for renal disease; and then being deployed once again to Vietnam, where he served off the coast of the country.  The examiner noted, "the Veteran was unable to report or describe any traumatic situations, conflicts, or fears of hostile enemy or terrorist activity while in [the Republic of Vietnam]."  The examiner further noted that the Veteran did not experience intense fear, feeling of helplessness, feeing of horror, or other reaction to his experiences in Vietnam.  Nevertheless, the examiner opined that the Veteran has a primary PTSD-related stressor of "Military duty reported in [the Republic of Vietnam]," and that the stressor meets the diagnostic criterion A under the DSM-IV.  However, the examiner found that the Veteran did not satisfy the other diagnostic criteria for a diagnosis of PTSD under the DSM-IV, and instead diagnosed the Veteran with adjustment disorder, NOS.

In summary, the VA treatment records reflect a DSM-IV diagnosis of PTSD based on stressors of "experiences" and "time in Vietnam."  Although the records do include a description of the Veteran's PTSD symptoms related to criteria B through D under the DSM-IV, they provide no further detail as to what the specific in-service stressors were that would satisfy the criteria A.  Thus, it is unclear whether the stressors involved experiencing or witnessing an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, as required for criterion A under the DSM-IV.  It is also unclear whether the Veteran's reaction to the stressors involved intense fear, helplessness, or horror, also as required for criterion A under the DSM-IV.  On the other hand, the July 2011 VA examiner noted that the Veteran was unable to report or describe any in-service stressors.  Nevertheless, the examiner found that the Veteran met the criterion A for a diagnosis of PTSD under the DSM-IV, but did not meet other criteria, and therefore did not have a diagnosis of PTSD.  The Veteran has declined to provide details on any specific in-service stressful events.

The Board finds that a remand is necessary so that the Veteran may be afforded another opportunity to identify in-service stressful events.  The Veteran should be informed that it is vital to his claim that he provides the location, approximate date, unit of assignment, and other description of the in-service stressful events.  If the Veteran provides information as to in-service stressful events, then efforts must be taken to verify those events.  Then, the Veteran should be afforded a new VA examination to determine whether he has a diagnosis of PTSD under the DSM-5 that is related to a verified in-service stressor and, if not, to reconcile the conflicting evidence of record regarding whether the Veteran satisfies the diagnostic criteria for PTSD.

Acquired Psychiatric Disabilities other than PTSD

As noted in the Introduction, the evidence of record includes diagnoses for acquired psychiatric disabilities other than PTSD, to include depression NOS and adjustment disorder NOS.  The July 2011 VA psychiatric examiner acknowledged that the Veteran has diagnoses for psychiatric disabilities other that PTSD, but did not provide an opinion as to the likely etiology of those disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, because the examiner did not provide an opinion as to the likely etiology of the Veteran's acquired psychiatric disabilities other than PTSD, the examination is inadequate for decision-making purposes.  As such, the issue must be remanded so that an adequate VA opinion may be obtained as to whether it is at least as likely as not that the Veteran's acquired psychiatric disabilities other than PTSD are causally related to his active service.  Id.

Reopening of Claim for Service Connection for Skin Cancer

The August 2015 rating decision denied the Veteran reopening of a claim for entitlement to service connection for skin cancer.  In October 2015, the Veteran submitted a timely notice of disagreement (NOD) as to that denial.  See VA Form 21-0958, Notice of Disagreement, received in October 2015.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a statement of the case with respect to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the August 2015 rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate actions must be completed.

2.  Provide the Veteran a notification letter with respect to service connection for an acquired psychiatric disability, to include PTSD.  The letter must inform the Veteran of the factors relevant to establishment of service connection for PTSD.  The letter must include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, and should inform the Veteran that it is vital to his claim that he provides the locations, approximate dates, units of assignment, and other descriptions of the in-service stressful events to which he believes his PTSD is related.

3.  Then, take all steps necessary to verify any in-service stressors identified by the Veteran.

4.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD, depression NOS, and adjustment disorder NOS.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis for PTSD?  If a diagnosis of PTSD is not deemed appropriate, the examiner must explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders Fifth Edition have not been met.  The VA examiner must take into account and attempt to reconcile other diagnoses of record, specifically to include the diagnosis of PTSD made by the Veteran's VA healthcare providers.

b.  If the Veteran does have a diagnosis of PTSD, is it at least as likely as not (50 percent or greater probability) that the diagnosed PTSD is related to the Veteran's fear of hostile military or terrorist activity?

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

c.  If the Veteran has a diagnosis of PTSD, but it is not related to the Veteran's fear of hostile military or terrorist activity, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to a verified in-service stressor?

d.  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability other than PTSD that is demonstrated in the record or upon examination, specifically to include depression NOS and adjustment disorder NOS, had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service?

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for PTSD or any other acquired psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


